                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,             )
                                      )
               Plaintiff,             )       AMENDED ORDER
                                      )
       vs.                            )
                                      )
Emily Jo Andrist,                     )
                                      )       Case No. 1:19-cr-
               Defendant.             )


       The court previously issued an order conditionally releasing to Centre, Inc. in Mandan, North

Dakota. (Doc. No. 69). On March 25, 2020, defendant filed a filed a Motion for Furlough. She

requests to be furloughed from 1:00 p.m. on March 29, 2020, until 7:00 p.m. on March 31, 2020,

so that she can attend her brother’s funeral in Minot on March 30, 2020.

       There being no objection from the United States, the court GRANTS defendant’s motion

(Doc. No. 166) in part. Defendant shall be released to her mother no earlier than 8:00 a.m.on

March 30, 2020. She shall reside with her mother while on furlough. She shall return to Centre, Inc.

by 1:00 p.m. on March 31, 2020. She should be mindful that all other conditions of her release

remain in effect while on furlough.

       IT IS SO ORDERED.

       Dated this 25th day of March, 2020.



                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court
